Citation Nr: 1500472	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a higher initial evaluation than 20 percent for diabetes mellitus, type II.

2. Entitlement to a higher initial evaluation than 40 percent for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus.

3. Entitlement to a higher initial evaluation than 40 percent for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus.

4. Entitlement to an initial compensable evaluation for erectile dysfunction, associated with diabetes mellitus. 

5. Entitlement to a higher initial evaluation than 10 percent for tinnitus. 

6. Entitlement to service connection for hearing loss.

7. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Paul A. Epstein, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In June 2013 correspondence, the Veteran's attorney raised a claim for entitlement to service connection for Parkinson's disease. This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). This correspondence also raised the issue of a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009). As such, the issue of entitlement to a TDIU is properly before the Board.

Apart from the issue of increased evaluation for tinnitus, the matters on appeal are addressed in the REMAND portion of the decision below and are REMANDED        to the AOJ.


FINDING OF FACT

The Veteran has a 10 percent disability rating for bilateral tinnitus which is the maximum schedular rating under the VA rating criteria.


CONCLUSION OF LAW

There is no legal basis for the assignment of a rating in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2014). As the appeal is being denied as a matter of law the VCAA is inapplicable. There is no reasonable possibility that any further assistance would aid the Veteran in substantiating this claim. 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed). 

The Veteran is requesting an increased initial rating for tinnitus, in excess of the current assigned 10 percent. However, since 10 percent is the maximum disability evaluation which is allowable for tinnitus under the VA rating schedule, this claim will be denied.

Under the current version of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014), a single 10 percent rating is to be assigned for recurrent tinnitus. Note 2 to the rating criteria provides that only a single evaluation for recurrent tinnitus may be assigned whether the sound is perceived in one ear, both ears, or in the head.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit). Then in Smith v. Nicholson, 451 F.3d 1344   (Fed. Cir. 2006), the Federal Circuit reversed the Court's decision in Smith, and affirmed VA's long-standing interpretation of 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether perceived as unilateral or bilateral.

The 10 percent evaluation assigned for the Veteran's tinnitus is the highest available rating under 38 C.F.R. § 4.87, Diagnostic 6260, and notwithstanding whether a unilateral or bilateral condition. The holding of the Federal Circuit in                        Smith v. Nicholson confirms that 10 percent is the maximum rating under this or any previous versions of the rating schedule. Accordingly, as no higher evaluation is permitted by regulation, the Veteran's claim for an increased rating must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for an initial rating higher than 10 percent for tinnitus is denied as a matter of law.


REMAND

Extensive VA and private treatment records were received after the August 2009 statement of the case, which marks the last adjudication of these claims, but before the case was transferred to the Board. As such, remand is required for the AOJ to issue a supplemental statement of the case. See 38 C.F.R. §§ 19.31, 19.37(a) (2014). 

As explained above, the issue of entitlement to a TDIU is currently on appeal in connection with the claims for higher ratings. This issue should also be addressed by the AOJ. The Board recognizes that the Veteran is currently in receipt of a 100 percent disability rating, effective March 14, 2011; however, the claim for a TDIU remains on appeal as TDIU could be granted prior to that date or for a single disability. See 38 C.F.R. §§ 4.16, 3.400 (2014); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  

Accordingly, these claims are REMANDED for the following action:

After any additional development deemed warranted, readjudicate the matters on appeal including entitlement to a TDIU. If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


